Exhibit 10.35




FIRST AMENDMENT
THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of June 1,
2017 by and between Exponent Realty, LLC, a Delaware limited liability company
(“Landlord”), and Corcept Therapeutics Incorporated, a Delaware corporation
(“Tenant”).
RECITALS
A.
Landlord and Tenant are parties to that certain lease dated April 1, 2016 (the
“Lease”). Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 20,831 rentable square feet (the “Premises”) on the
first and second floor of the building, located at 149 Commonwealth Dr., Menlo
Park, CA 94025 (the “Building”).

B.
The Lease by its terms is due to expire on March 31, 2019 (“Expiration Date”).

C.
Tenant desires to expand the Premises to include approximately 2642 rentable
square feet (the “Expansion Premises”) described as Suite 1197 for a total
rentable square footage of 23,473 rentable square feet now known as (the
“Premises,”) all on the following terms and conditions:

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.
Expansion and Expansion Term. The Premises shall be expanded to include
approximately 2642 rentable square feet (the “Expansion Premises”) described as
Suite 1197, as shown in Exhibit A of this First Amendment. The term of the
Expansion Space shall commence on June 1, 2017 and terminate on the Expiration
Date of March 31, 2019.

2.
Base Rent. The Base Rent for the Premises shall be as shown in the schedule
below. Tenant shall continue to pay its’ proportionate share of the Operating
Expenses and Real Estate Taxes on the Premises. As of June 1, 2017 the schedule
of Base Rent payable with respect to the Premises is the following:

DATE
PERIOD
RENTABLE SQ. FT.
BASE RENT PER RSF* PER YEAR
MONTHLY AMOUNT
PERIODIC AMOUNT
06/01/2017 to 12/31/2017
7 Months
23,473
$45.00
$88,023.75
$616,166.25
01/01/2018 to 03/31/2019
15 Months
23,473
$53.52
$104,689.57
$1,570,343.50

*RSF is defined as Rentable Square Feet







--------------------------------------------------------------------------------




All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.
3.
Tenant’s Building Percentage. Effective June 1, 2017 the Tenant’s Building
Percentage set forth in section C.5 of the BASIC LEASE PROVISIONS is hereby
changed to read:

C.5. Tenant’s Building Percentage: Fifteen and Twenty Seven hundredth percent
(15.27%)
4.
Premises. Effective June 1, 2017, during this lease term and any further
expansion terms, as long as suite 1197 is occupied by Tenant and Tenant is not
in default, the following verbiage set forth in paragraph 2 of the OFFICE LEASE
AGREEMENT dated April 1, 2016 will not apply:

2 (i) Room 1186 and 1188
At Landlord’s sole option Room 1186 and 1188, located on the first floor of the
premises, may be recaptured by the Landlord with 60 days written notice to the
Tenant. In the event Landlord recaptures this space, an amendment will be made
to the lease prior to the recapture date, adjusting the monthly rent and total
square footage by 235 rentable square feet.
5.
Security Deposit. Landlord currently holds a security deposit from the Tenant in
the amount of $14,248.70. No additional security deposit shall be required in
connection with this First Amendment.

6.
Improvements to and Condition of Premises. Tenant accepts the Premises in “as
is” condition without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this First
Amendment.

7.
Miscellaneous.

7.1.
This First Amendment, which is hereby incorporated into and made a part of the
Lease, sets forth the entire agreement between the parties with respect to the
matters herein. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any Rent
abatement, improvement allowance, leasehold improvements, or other work to the
Premises, or any similar economic incentives that may have been provided Tenant
in connection with entering into the Lease, unless specifically set forth in
this First Amendment. Tenant agrees that neither Tenant nor its agents or any
other parties acting on behalf of Tenant shall disclose any matters set forth in
this First Amendment or disseminate or distribute any information concerning the
terms, details or conditions hereof to any person, firm, entity, broker or other
tenants in the Building without obtaining the express written consent of
Landlord.






--------------------------------------------------------------------------------




7.2.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

7.3.
In the case of any inconsistency between the provisions of the Lease and this
First Amendment, the provisions of this First Amendment shall govern and
control.

7.4.
Submission of this First Amendment by Landlord is not an offer to enter into
this First Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this First Amendment until Tenant and Landlord
have executed and Landlord delivered the same to Tenant.

7.5.
Tenant hereby represents to Landlord that Tenant has dealt with no real estate
brokers or agents in connection with this First Amendment. Tenant agrees to
indemnify and hold Landlord, its members, principals, beneficiaries, partners,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such real estate brokers or agents (collectively,
the “Landlord Related Parties”) harmless from all claims of any real estate
brokers or agents claiming to have represented Tenant in connection with this
First Amendment. Landlord hereby represents to Tenant that Landlord has dealt
with no real estate brokers or agents in connection with this First Amendment.
Landlord agrees to indemnify and hold Tenant, its members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such real estate brokers or agents
(collectively, the “Tenant Related Parties”) harmless from all claims of any
real estate brokers or agents claiming to have represented Landlord in
connection with this First Amendment.

7.6.
Each signatory of this First Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
as of the day and year first above written.
LANDLORD:
EXPONENT REALTY, L.L.C.,
a Delaware limited liability company


Date:
June 1, 2017        By:    /s/ RICHARD L. SCHLENKER    

Name:    Richard L. Schlenker    
Title:    Executive Vice President & CFO    
TENANT:
Corcept Therapeutics Incorporated,
a Delaware corporation
Date:
June 1, 2017        By:    /s/ JOSEPH K. BELANOFF, M.D.    

Name:    Joseph K. Belanoff, M.D.     
Title:    CEO    







--------------------------------------------------------------------------------






Exhibit A
Premises
cort10kexhibit1035fir_image1.gif [cort10kexhibit1035fir_image1.gif]



